     Case 1:19-cv-01069-DAD-SKO Document 30 Filed 06/04/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    PERRY WASHINGTON,                              Case No. 1:19-cv-01069-DAD-SKO (PC)

12                        Plaintiff,
                                                     ORDER DENYING PLAINTIFF’S
13             v.                                    MOTION AS MOOT

14    FRESNO COUNTY SHERIFF, et al.,                 (Doc. 27)

15                        Defendants.
16

17            On April 23, 2020, Plaintiff filed a “motion to order true full name … of Fresno County

18   Sheriff Officer.” (Doc. 27.)

19
              On June 2, 2020, District Judge Dale A. Drozd adopted the undersigned’s findings and
20
     recommendations (Doc. 26) and dismissed this action without prejudice. (Doc. 28.) The Court,
21
     therefore, denies Plaintiff’s motion as moot.
22

23   IT IS SO ORDERED.
24

25
     Dated:     June 4, 2020                                     /s/   Sheila K. Oberto              .
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
